Citation Nr: 0515043	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  00-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as secondary to service-connected 
disabilities or as a result of tobacco use.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a major depressive 
disorder, to include as secondary to service connected 
disabilities.

4.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968, including combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran submitted a claim of entitlement to VA 
compensation for disability caused by tobacco use during 
service on October 23, 1998.

3.  The veteran's arteriosclerotic heart disease did not 
begin during service or within one year of separation from 
service.

4.  The veteran's arteriosclerotic heart disease is not a 
result of service-connected disability.

5.  There is no competent medical evidence of current 
bilateral hearing loss.

6.  The veteran's major depressive disorder did not begin 
during service or within one year of separation from service.

7.  The veteran's major depressive disorder is not a result 
of service-connected disability.

8.  The veteran has three service-connected disabilities with 
a combined rating of 80 percent.  One disability is rated as 
70 percent disabling.  

9.  The veteran meets the percentage threshold requirements 
provided in 38 C.F.R. Section 4.16(a) for consideration of 
entitlement to a total rating based on individual 
unemployability.

10. The veteran has a Bachelor's degree in accounting and 
work experience as an accountant and controller.

11.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
arteriosclerotic heart disease due to tobacco use in service 
is barred by law.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300 (2004).

2.  Arteriosclerotic heart disease was not incurred in, 
aggravated by, or presumed to have been incurred in active 
service, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  A major depressive disorder was not incurred in, 
aggravated by, or presumed to have been incurred in active 
service, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).

5.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Among the veteran's claims, he seeks service connection for 
arteriosclerotic heart disease and for a psychiatric 
disorder.  Arteriosclerosis, cardiovascular-renal disease 
including hypertension, and psychoses are listed as a chronic 
disease under 38 C.F.R. §  3.309(a).  Service connection may 
be granted under 38 C.F.R. §  3.307(a)(3) if the evidence 
shows that the chronic disease manifest to a degree of ten 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
discharged from service in July 1968, the evidence must show 
that a chronic disease manifest to a degree of ten percent by 
July 1969 for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

The veteran experienced combat injuries during his period of 
active service and is currently service-connected for loss of 
use of his dominant left hand, a scar on the right axilla, 
and for diabetes mellitus.  The medical evidence shows that 
the veteran experienced a myocardial infarction in 1996 and 
since that time has developed a depressive disorder due to a 
perceived inability to work.  The veteran asserts that his 
heart disease and depressive disorder are results of his 
service-connected disabilities.  Alternatively, the veteran 
asserts that his heart disease began as a result of smoking 
tobacco during service and subsequent thereto as due to 
addiction which began during service.

Arteriosclerotic Heart Disease

First, the Board points out that for claims received by VA 
after June 9, 1998, a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to a veteran's use of tobacco 
products during service.  See 38 C.F.R. § 3.300(a).  Service 
connection, however, will not be prohibited if the disability 
can be service-connected on some basis other than the 
veteran's use of tobacco products during service, or if the 
disability became manifest or death occurred during service.  
See 38 U.S.C.A. § 1103(a);38 C.F.R. § 3.300(b).

The Board notes that the veteran's claim of entitlement to 
service connection for a heart disease as secondary to 
service-connected disability was received in April 1998.  
After he was notified in July 1998 that this claim had been 
denied, the veteran submitted on October 23, 1998 a 
statement dated in August 1998 that specifically claimed 
that his heart disease was due to the smoking habit that he 
acquired during his military service.  With his statement, 
he also submitted statements dated in July 1998 from family 
members concerning his use of tobacco.  

The Board concludes that the veteran's claim for service 
connection for heart disease as a result of his tobacco use 
during service is barred by law, as his claim of entitlement 
to service connection for a heart disease as due to the use 
of tobacco during service was not received until October 23, 
1998, which is after the effective date of 38 C.F.R. 
§ 3.300.  The Board acknowledges that the veteran filed a 
claim for service connection for cardiovascular disease 
prior to June 1998.  The claim filed in April 1998, however, 
specifically stated that he wanted to "establish my 
cardiovascular condition as proximately due to or the result 
of my S/C left arm condition."  He did not mention tobacco 
at all.  There is nothing in the April 1998 claim that 
suggests that he was claiming service connection for 
disability as a result of his use of tobacco during service, 
and there was no way of knowing at the time of the April 
1998 claim that the veteran would later choose to assert 
that his disability was due to the use of tobacco.  

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid.  See 
38 U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief of entitlement, to a 
benefit.  See 38 C.F.R. § 3.1(p).

VA is not held to a standard of prognosticating when 
determining what claims are submitted within each 
application presented.  See Brannon v. West, 12 Vet. App. 
32, 34 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57; 
also see EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  The 
veteran clearly set out his claims with respect to his 
arteriosclerotic heart disease in each instance and it would 
be unreasonable to conclude that the April 1998 claim 
encompassed the claim of entitlement based upon the use of 
tobacco, which the veteran specifically pled later, in 
October 1998.  As such, the Board finds that the veteran 
submitted his claim of entitlement to service connection for 
a heart disease due to tobacco use during service on October 
23, 1998, when he first asserted that claim with 
specificity.  Consequently, that claim must be denied as it 
is barred by law.

As to the veteran's claim of entitlement to service 
connection for a heart condition either on a direct basis or 
as secondary to service connected disability, the Board 
finds that there is no evidence of a heart condition during 
service or within one year of discharge from service.  The 
first medical evidence of a cardiovascular disease is dated 
in 1996.  Specifically, in March 1996, the veteran 
experienced a myocardial infarction and he has been treated 
for arteriosclerotic heart disease since that time.  
Treatment records reflect statements regarding risk factors 
for heart disease, but there is no mention of any of the 
service-connected disabilities -- loss of use of the left 
hand, scarring, or diabetes mellitus -- as precipitating or 
causal factors in the myocardial infarction and heart 
disease.  

The May 1998 VA examination report states that he was 
admitted in 1996 with an acute myocardial infarction and 
that his risk factors included recently discovered diabetes 
mellitus.  It does not, however, contain an opinion 
concerning the etiology of the diagnosed arteriosclerotic 
heart disease.  The veteran underwent another VA examination 
in January 2003, at which time the examiner stated that 
coronary artery disease was as likely as not related to 
diabetes mellitus type II.  Following examination and 
subsequent clinical testing and file review, however, the 
examiner issued another opinion in May 2003.  She 
acknowledged that it is a known fact that diabetes mellitus 
contributes to the development of heart disease in the long 
run.  She noted, however, that the evidence pointed to 1996 
as the date of onset of the veteran's diabetes.  
Consequently, she stated that it was not at least as likely 
that the veteran's diabetes mellitus caused or aggravated 
his heart disease.  The examiner further stated that it must 
be concluded that the veteran's long-standing hypertension 
was the main contributory factor to the veteran's myocardial 
infarction and heart disease.

Given the evidence as outlined above, the Board finds that 
the veteran's current arteriosclerotic heart disease did not 
begin during service or within one year of service, as the 
first evidence of heart disease was approximately thirty 
years after the veteran's period of service.  Additionally, 
the medical evidence shows that none of the veteran's three 
service-connected disabilities, either collectively or 
individually, caused the veteran's heart disease.  The 
veteran's statements, standing on their own, are insufficient 
to establish a relationship between disabilities because he 
is not competent to offer a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Consequently, the 
veteran's claim of entitlement to service connection for 
arteriosclerotic heart disease is denied.

Hearing Loss

Audiometric testing upon induction examination in August 1966 
did not find hearing loss.  The results of that testing were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
35
0
LEFT
5
0
0
10
0

A history of ear infections was noted at the July 1968 
separation examination, but there was no finding of hearing 
loss.  Audiometric test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
/
0
LEFT
0
0
0
/
0

The veteran requested entitlement to service connection for 
bilateral hearing loss in April 1998.  He did not make any 
assertion as to whether he believed he had hearing loss due 
to acoustic trauma or some other reason such as ear 
infections.  The Board does note, however, that in March 2004 
the veteran filed a separate claim of entitlement to service 
connection for tinnitus due to acoustic trauma sustained on 
the battlefield.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

The medical evidence of record does not include test results 
that meet the regulatory definition of hearing loss.  
Moreover, post-service treatment records do not include 
reference to, or a diagnosis of, bilateral hearing loss.  In 
fact, a problem list generated as recently as April 2004, 
which lists 22 problems, does not include hearing loss among 
them.  A review of systems performed in April 2004 similarly 
marks "negative" for the ear examination, although the 
presence of tinnitus, vertigo, and/or hearing loss could have 
been indicated.  

Following a complete review of the record, the Board finds 
that the veteran does not have current bilateral hearing 
loss.  As such, there is no disability for which to grant 
entitlement to VA compensation benefits.  Therefore, the 
claim of entitlement to service connection for bilateral 
hearing loss is denied.

Major Depression 

Service medical records do not include any complaints or 
diagnosis of a psychiatric disorder.  Upon separation 
examination in July 1998, the veteran answered in the 
negative as to whether he experienced depression and/or 
anxiety.  Post-service treatment records show that the 
veteran began having symptoms of depression following his 
1996 myocardial infarction and discontinuation of employment.

In May 2000, the veteran submitted a statement from J.A. 
Juarbe, a private medical consultant, to the effect that the 
veteran had developed major depression as a result of his 
physical service-connected disabilities.  The consultant did 
not mention whether he had reviewed the veteran's claims 
folder or whether he was aware of the veteran's own 
assertions that he had developed depression after his 
myocardial infarction.  The consultant simply reported, in 
conjunction with his opinion, that the veteran had a service-
connected loss of use of the left hand.


The veteran underwent VA psychiatric examination in November 
2000 and the examiner noted that the veteran had resigned 
himself to being completely unable to do anything.  An 
unannounced Social and Industrial Survey was performed in 
December 2000; the veteran was not home when the social 
worker arrived, but later arrived in his own vehicle.  He 
asserted that he was depressed because of the loss of use of 
his left hand and chest pain, he stated that he had been 
forced to resign from working as an accountant in 1993.  
After reviewing the Survey and the veteran's claims folder 
and clinical records, the examining psychiatrist opined that 
there was no relationship between the veteran's service-
connected conditions and his present emotional situation, 
that the veteran's depressed feelings were more related to 
his own attitude and cardiovascular problems.  The Axis I 
diagnosis rendered was depressive disorder, not other wise 
specified, and a Global Assessment of Functioning (GAF) score 
of 65 to 70 was assigned.

Upon VA examination in December 2002, the veteran was found 
competent, but it was noted that he was spending all of his 
money gambling.  Axis I diagnoses of dysthymic disorder and 
pathological gambling were rendered; a GAF score of 65 was 
assigned.  The same diagnoses were rendered upon VA 
examination in May 2004 and the examiner opined at that time 
that the veteran's dysthymic disorder was precipitated by his 
inability to work as a result of his 1996 myocardial 
infarction.

Given the evidence as outlined above, the Board finds that 
the veteran's depressive disorder did not begin during 
service or within one year of discharge of service as the 
first evidence of a psychiatric disorder is dated 
approximately thirty years after  service.  Additionally, the 
veteran's depressive disorder is not proximately due to or 
the result of his service-connected disabilities.  The Board 
fully acknowledges that a medical consultant submitted an 
opinion that the veteran's major depression was due to 
physical service-connected conditions, but this opinion is 
not supported by any rationale and it includes absolutely no 
reference to the veteran's own assertions found within the 
medical evidence of his developing depressive symptoms after 
his myocardial infarction.  The December 2000 medical opinion 
is far more credible as it is supported by references to the 
medical record and the Social and Industrial Survey performed 
that month.  Thus, the Board finds that the evidence is not 
in relative equipoise and the claim is denied.


II.  Total Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran has three service-connected disabilities: loss of 
use of the dominant left hand rated as 70 percent disabling, 
diabetes mellitus rated as 20 percent disabling, and scarring 
rated as 10 percent disabling, for a combined disability 
rating of 80 percent.  The veteran meets the percentage 
threshold requirements in 38 C.F.R. § 4.16(a).  Nonetheless, 
it must be shown that his service-connected disabilities 
preclude gainful activities.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  The Court indicated 
that there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon a veteran's actual industrial 
impairment.  The VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria for 
determining unemployability include a subjective standard.  
It was also determined that "unemployability" is synonymous 
with inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record to reflect some factor which 
places him in a different position than other veterans with 
the same disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment. With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability. However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18.

The veteran asserts that he is unable to work because of the 
loss of use of his dominant left hand.  He reported that he 
had a Bachelor's degree in accounting and that he worked for 
sixteen years as an accountant, then resigned and worked for 
himself performing odd jobs.  A record from the veteran's 
previous employer reflects that the veteran resigned as 
controller of the company in 1993.  The employer reported 
that the veteran did not require any concessions due to 
disability.  The social and industrial survey indicated that 
the veteran reported that he had been forced to resign for 
administrative reasons, that is, the firm moved most of the 
accounting to the continental United States.

The medical records show that the veteran stopped working 
after he experienced a myocardial infarction in 1996.  
Various medical reports include statements made by the 
veteran that he had been unable to work since that time due 
to his heart disease and depression.  There is no suggestion 
whatsoever in the medical evidence that the veteran is unable 
to perform work activities as a result of his left hand 
limitations, scarring, and diabetes, individually or 
collectively.

Rather, the veteran's left hand has been rated 70 percent 
disabling, and his scar as 10 percent disabling, since his 
discharge from service in 1968.  These disabilities have been 
static, and the record clearly does not demonstrate 
continuous unemployability since the disabilities have 
stabilized, as required by 38 C.F.R. § 4.18.  Nor it is 
contended or shown that the veteran's employment was provided 
on account of his disability or that he had been given any 
special consideration on account of his disability.  The 
veteran's lengthy tenure of employment with one company 
certainly cannot be characterized as occasional, 
intermittent, tryout or unsuccessful, and it is neither 
contended nor shown that it was eventually terminated on 
account of his service-connected disability.  Consequently, 
under 38 C.F.R. § 4.18, his present unemployability may not 
be attributed to his static disability.  In addition, the 
evidence does not suggest that his diabetes, when added to 
his static disabilities, precipitated his unemployability.

Based on the evidence as outlined above, the Board finds that 
the veteran is not precluded from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience as a result of his service-
connected disabilities.  Specifically, the veteran worked for 
many years following his discharge from service with the loss 
of use of his left hand and scarring and it was not until he 
experienced a myocardial infarction in 1996 that he stopped 
working and asserted that he was unable to work.  Although 
the veteran was diagnosed as having diabetes at that time, it 
is notably that the veteran has not made any assertions 
regarding an inability to work because of symptoms associated 
with his diabetes.  As noted above, the veteran's assertions, 
standing on their own, are insufficient to support his claim.  
Consequently, the veteran's claim of entitlement to a total 
rating based on individual unemployability is denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in July 1998, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in May 2002.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in May 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claims was, among other 
things, evidence that the veteran currently had a disability 
as a result of an in-service injury or disease or as a result 
of a service-connected disability and that service-connected 
disabilities caused unemployability, (2) VA would obtain 
relevant records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Nonetheless, the Board 
notes that the veteran has been provided with the text of 
38 C.F.R. § 3.159, from which the Court drew the fourth 
notice requirement.

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and requesting specific medical opinions.  It appears that 
all known and available records relevant to the issues here 
on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in 
February 2004 that he had no additional evidence to 
substantiate his claims.  Furthermore, the veteran was 
afforded the opportunity to testify before an RO hearing 
officer and/or the Board, but declined to do so.  He 
specifically requested that a personal hearing scheduled 
before an RO hearing officer be cancelled in July 2000.

The Board notes that the veteran's representative, in its 
September 2004 written presentation, requested that this 
matter be remanded for additional examination as the 
examination reports of record were not current.  The Board 
finds that the medical evidence of record is sufficient upon 
which to determine the claims on appeal and the veteran is 
not prejudiced by not returning this case to the RO for 
additional development.  Specifically, the medical opinions 
of record speak to etiology, something that will not change 
with time, and treatment records are current through 2004.  
Additionally, the Board points out that even though the 
veteran was not given an audiologic examination, VA is not 
required to order such an examination because there is no 
competent evidence of a current disability.  See 38 C.F.R. 
§ 3.159(c)(4)(A).

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for arteriosclerotic heart disease, to 
include as due to service-connected disabilities or as a 
result of tobacco use, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a major depressive disorder, to 
include as due to service-connected disabilities, is denied.

A total rating based on individual unemployability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


